UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7163



JULIUS S. BAKER, SR.,

                                              Petitioner - Appellant,

          versus


BEAVER COUNTY SHERIFF DEPARTMENT OF PENNSYL-
VANIA; CHIEF AUSTIN, City of Columbia Police
Department; JAMES MCCAULLEY, Director of Rich-
land County Detention Center; ATTORNEY GENERAL
OF THE STATE OF SOUTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-98-741-3-17BC)


Submitted:   October 8, 1998              Decided:   November 13, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julius S. Baker, Sr., Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julius S. Baker, Sr., appeals the district court’s order deny-

ing relief on his 28 U.S.C. § 2241 (1994) petition. We have re-

viewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. Baker v.

Beaver County Sheriff Dept., No. CA-98-741-3-17BC (D.S.C. Jul. 8,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2